 1
                                                          THE HONORABLE MARY JO HESTON
 2

 3

 4

 5

 6
                              UNITED STATES BANKRUPTCY COURT
 7
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8

 9   In re                                            Chapter 13

10   SARAH HOOVER,                                    Case No.: 19-42890-MJH

11                  Debtor.                           PHH MORTGAGE CORPORATION’S
                                                      JOINDER TO IH6 PROPERTY
12                                                    WASHINGTON, L.P.’S MOTION TO
                                                      ANNUL AUTOMATIC STAY
13

14

15           PHH Mortgage Corporation (“PHH”), an interested party in the above-entitled Chapter

16   13 bankruptcy, by and through its undersigned counsel, hereby joins in IH6 Property

17   Washington, L.P.’s Motion to Annul Automatic Stay (the “IH6’s Motion”) [Dkt. # 18].

18           In furtherance of that Joinder, PHH notes that Debtor never became the successor in

19   interest under the Note and Deed of Trust secured by the real property located at 18205 106 th St

20   E, Bonney Lake, WA 98391 (the “Property”) prior to filing bankruptcy. The Borrower under the

21   Note and Deed of Trust is Ali Suleiman (“Borrower”), not the Debtor. The Deed of Trust

22   provides that “any Successor in Interest of Borrower who assumes Borrower’s obligations under

23   this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower’s

     PHH MORTGAGE CORPORATION’S JOINDER TO                                                HOUSER LLP
     IH6 PROPERTY WASHINGTON, L.P.’S MOTION                               600 University St., Ste. 1708
     TO ANNUL AUTOMATIC STAY                                                       Seattle, WA 98101
     CASE NO. 19-42890-MJH                                                        PH: (206) 596-7838
     Page 1                                                                     FAX: (206) 596-7839
      Case 19-42890-MJH         Doc 40     Filed 02/20/20     Ent. 02/20/20 10:51:14       Pg. 1 of 4
 1   rights and benefits under this Security Instrument.” Declaration of Ryan S. Moore, Exhibit A,

 2   Deed of Trust at 10, ¶ 13. (emphasis added). There is no dispute that the Debtor was not

 3   approved as a successor-in-interest to the Borrower before filing bankruptcy and before the

 4   Property sale. As stated in IH6’s Motion, Suleiman, not his trust, is on title for the Property.

 5   IH6’s Motion at 7.

 6          In Hoover’s Declaration, she wrote a hardship affidavit to PHH dated September 11,

 7   2019, as part of a loss mitigation package submitted to PHH on or about September 19, 2019.

 8   Hoover Decl., H at 13. In the hardship letter, Debtor does not state that she filed bankruptcy two

 9   days ago and a sale is taking place two days later. Instead, she states “I…would like to assume

10   the loan.” (emphasis added). That admission makes clear that Debtor had not been approved in

11   writing to assume the Loan before she filed bankruptcy or before the September 13, 2019 sale

12   took place. As a result, she was not the Borrower or successor-in-interest thereto, and the

13   automatic stay did not apply to her.

14          WHEREFORE, PHH respectfully requests that this Court grant IH6’s Motion to Annul

15   the Automatic stay and for such other relief as this Court deems necessary.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

     PHH MORTGAGE CORPORATION’S JOINDER TO                                                 HOUSER LLP
     IH6 PROPERTY WASHINGTON, L.P.’S MOTION                                600 University St., Ste. 1708
     TO ANNUL AUTOMATIC STAY                                                        Seattle, WA 98101
     CASE NO. 19-42890-MJH                                                         PH: (206) 596-7838
     Page 2                                                                      FAX: (206) 596-7839
       Case 19-42890-MJH         Doc 40     Filed 02/20/20    Ent. 02/20/20 10:51:14        Pg. 2 of 4
 1

 2   DATED:      February 20, 2020.

 3                                                   HOUSER LLP

 4
                                               By:      s/ Ryan S. Moore
 5
                                                        s/ Robert W. Norman, Jr.
 6                                                   Ryan S. Moore (WSBA 50098)
                                                     rmoore@houser-law.com
 7                                                   Robert W. Norman, Jr. (WSBA 37094)
                                                     bnorman@houser-law.com
 8                                                   Attorneys for PHH Mortgage Corporation

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     PHH MORTGAGE CORPORATION’S JOINDER TO                                         HOUSER LLP
     IH6 PROPERTY WASHINGTON, L.P.’S MOTION                        600 University St., Ste. 1708
     TO ANNUL AUTOMATIC STAY                                                Seattle, WA 98101
     CASE NO. 19-42890-MJH                                                 PH: (206) 596-7838
     Page 3                                                              FAX: (206) 596-7839
      Case 19-42890-MJH     Doc 40    Filed 02/20/20    Ent. 02/20/20 10:51:14      Pg. 3 of 4
 1                                CERTIFICATE OF SERVICE

 2          I the undersigned declare as follows: I am over the age of 18 years and am not a party

 3   to this action. On February 20, 2020, I served the foregoing document(s): PHH MORTGAGE

 4   CORPORATION’S JOINDER TO IH6 PROPERTY WASHINGTON, L.P.’S MOTION TO

 5   ANNUL AUTOMATIC STAY in the manner described below:

 6
          Christina L. Henry                          U.S. Mail, Postage Prepaid
 7        Henry & Degraaff, P.S.                      UPS Overnight
          787 Maynard Ave S., Suite B                 UPS 2 Day Shipping
                                                      CM/ECF
 8        Seattle, WA 98104                           Courier
          chenry@hdm-legal.com
 9        Counsel for Debtor

10        John A. McIntosh                            U.S. Mail, Postage Prepaid
          Schweet Linde & Coulson, PLLC               UPS Overnight
          575 S. Michigan St.                         UPS 2 Day Shipping
11                                                    CM/ECF
          Seattle, WA 98108                           Courier
12        johnm@schweetlaw.com
          Counsel for IH6 Property Washington,
13        L.P.

14
            I declare under penalty of perjury under the laws of the United States of America that
15
     the foregoing is true and correct.
16
     Dated: February 20, 2020
17
                                                 s/ Shawn Williams
                                                  Shawn Williams
18

19

20

21

22

23

     PHH MORTGAGE CORPORATION’S JOINDER TO                                              HOUSER LLP
     IH6 PROPERTY WASHINGTON, L.P.’S MOTION                             600 University St., Ste. 1708
     TO ANNUL AUTOMATIC STAY                                                     Seattle, WA 98101
     CASE NO. 19-42890-MJH                                                      PH: (206) 596-7838
     Page 4                                                                   FAX: (206) 596-7839
      Case 19-42890-MJH          Doc 40   Filed 02/20/20    Ent. 02/20/20 10:51:14       Pg. 4 of 4
